592 F.2d 341
101 L.R.R.M. (BNA) 2821, 86 Lab.Cas.  P 11,337
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KING'S ROYAL, INC. and Will Sales, Inc., Respondents.
No. 77-1112.
United States Court of Appeals,Sixth Circuit.
Feb. 15, 1979.

Elliott Moore, Deputy Associate Gen. Counsel, Robert Sewell, Lynne E. Deitch, Eric G. Moskowitz, N.L.R.B., Washington, D. C., for petitioner.
Sidney S. Wolchok, Jon David Sherry, New York City, for respondents.
Before EDWARDS, Chief Judge, and CELEBREZZE and KEITH, Circuit Judges.

ORDER

1
On receipt and consideration of a petition from the National Labor Relations Board for enforcement of its bargaining order; and


2
Noting that on uncontested facts the Board found that respondents had failed and refused to bargain with the union after it had been certified as representative of respondents' employees; and


3
Further taking cognizance of the fact that respondents' refusal to bargain is based upon their challenge to the validity of the election by which the Retail Clerks Union1 won a representation election by a 24-20 vote, which election was subsequently contested by respondents on ground of five separate alleged occurrences which respondents urge either singly or collectively served to warrant invalidation of the election results; and


4
On review of the evidence pertaining to these five episodes or events, being unable to say that either singly or collectively they destroyed the laboratory conditions essential to a fair election or that the Regional Director and the Board's findings in relation to said charges were unsupported by substantial evidence on the whole record,


5
Now, therefore, the Board's petition for enforcement of its bargaining order is granted.



1
 Retail Clerks Union, Local 298, affiliated with Retail Clerks International Association, AFL-CIO